Name: Council Regulation (EEC) No 2029/81 of 13 July 1981 fixing the monthly increases in the representative market price, the intervention price and the threshold price for olive oil for the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 7 . 81 Official Journal of the European Communities No L 200/5 COUNCIL REGULATION (EEC) No 2029/81 of 13 July 1981 fixing the monthly increases in the representative market price , the intervention price and the threshold price for olive oil for the 1981 /82 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, ises and of the handling required for preserving the oij in good condition ; whereas the interest charges can be calcinated with reference to the average price of olive oil valid in production areas ; Whereas, to ensure orderly marketing of the produc ­ tion, in view of the prospects for production and consumption , it is sufficient to provide for seven increases for olive oil , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by the 1979 Act of Accession , and in particular Article 10 thereof, Having regard to the proposal from the Commis ­ sion (2), Whereas, under Article 10 of Regulation No 136/ 66/EEC, the representative market price, the interven ­ tion price and the threshold price for olive oil must be increased each month for a period of at least five months beginning on 1 January 1982 ; whereas these increases must be the same for all three prices ; Whereas, in fixing these increases the same for each of these months , account being taken of average storage costs and interest charges in the Community, the average storage costs should be established on the basis of the cost of storing oil in the appropriate prem ­ For the 1981 /82 marketing year, the amount of the monthly increases referred to in Article 10 of Regula ­ tion No 136/66/EEC and applicable for seven months with effect from 1 January 1982 shall be 1-56 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 July 1981 . For the Council The President Lord CARRINGTON (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2 ) OJ No C 75, 3 . 4 . 1981 , p . 14 .